Order entered May 8, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-00520-CV
                                     No. 05-19-00521-CR

                          IN RE GENTRY S. LEONARD, Relator

                     On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                    Trial Court Cause Nos. M18-62976-I & MI18-62478-I

                                          ORDER
       Before the Court are relator’s May 2, 2019 motions for leave to file petition for writ of

mandamus. A motion for leave is not required for a petition for writ of mandamus to be filed in

an intermediate appellate court. See TEX. R. APP. P. 52.1. Relator’s petitions for writ of

mandamus were filed by the Clerk of the Court, remain pending, and will be decided in due

course. Accordingly, we DENY AS MOOT relator’s motions for leave to file the petitions for

writ of mandamus.


                                                     /s/   ADA BROWN
                                                           JUSTICE